Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 03/01/2021 are acknowledged.
According to the Amendments to the claims, Claims 1 and 12 has /have been amended, Claims 8 and 14 were previously cancelled.  Accordingly, Claims 1-7, 9-13 and 15-26 are pending in the application.  An action on the merits for Claims 1-7, 9-13 and 15-26 are as follow.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-23 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Grebe et al. (US 2013/0216836 A1).
Regarding Independent Claim 22, Grebe et al. disclose a system for additive manufacturing of components, comprising:
a build plate (a construction platform 25, Fig 5, [0043]) configured to hold a layer of powder ([0033 and 0043]);
an energy source (a radiation source 17, Fig 5, [0043]) configured to irradiate the layer of powder; and
a computer comprising a processor and a memory (stored in a computer, [0060]; a control unit 20, [0043]; controls the deflection device in such a way that the deflected light beam successively encounters all of the positions within the layer, [0061]), wherein the computer is configured to control the energy source (control unit 20 controls the deflection device in such a way the deflected light beam 18 successively encounters all of the positions within the layer, [0061]) to form a first solidification line along a first repetitive oscillation pattern on a first portion of the layer of powder (a first repetitive oscillation pattern 15 on a first portion of the layer of powder, Fig 4, [0049]) and to impart a first amount of irradiation energy to a first region of the first repetitive oscillation pattern (continuously adding a further layer of the powder material…and repeating the Note: with the control unit, it appears the second amount of irradiation energy can be easily controlled to be greater than the first amount of irradiation energy).
Regarding Claim 23, Grebe et al. teach the invention as claimed and as discussed above, and Grebe et al. further teach wherein the computer is further configured to control the energy source to form a second solidification line along a second repetitive oscillation pattern on a second portion of the layer of powder (according to the control unit to obtain a layer having a completed melt pattern, [0014]), and wherein the first region corresponds to a first distance between the first and second solidification lines at an axis about which the first repetitive oscillation pattern oscillates (a first region corresponds to a first line 15 in Fig 4, and second solidification lines- a second line 15 other than the first line 15, at an axis about which a first repetitive oscillation pattern of 15 oscillates as shown in Fig 4) and the second region corresponds to a second distance between the first and second solidification lines at a peak amplitude of the first repetitive oscillation pattern (a second region corresponds to a second distance between the first solidification line- a first line 15 in Fig 4, and second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-13, 15-21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grebe et al. (US 2013/0216836 A1) in view of Buller et al. (US 2017/0165751 A1).
Regarding Independent Claim 1, Grebe et al. disclose a method for fabricating an object, comprising:
(a) irradiating a portion of a given layer of powder (a layer of a powder material which is hardenable by exposure to electromagnetic radiation, [0011]) to form a fused region;
(b) providing a subsequent layer of powder over the given layer of powder (a process for layer-by-layer production, [0010]); and
(c) repeating steps (a) and (b) until the object is formed (continuously adding a further layer of the powder material…and repeating the controlled melting until the melt pattern of three dimensional object is formed, [0018]), wherein the fused region is formed by irradiating a first portion of the given layer of powder with an energy beam (a radiation source 17, Fig 5, [0043]), the fused region comprising:

Grebe et al. teach the invention as claimed and as discussed above; except wherein a distance between the adjacent curved solidification lines is varied by controlling a speed at which the adjacent curved solidification lines are formed.
Buller et al. teach a distance between adjacent curved scanning lines is varied (layer number 6 that has a curvature, Fig 17, [0241]) by controlling a speed (a method…the moving can be at a speed… 200-30 millimeters per second, [0079-0080]; the speed of the irradiated energy- along the path, [0240]) at which the adjacent curved solidification lines are formed (see Fig 17).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grebe with Buller’s further teaching of wherein a distance between the adjacent curved solidification lines is varied by controlling a speed at which the adjacent curved solidification lines are formed because Buller teaches, in Para. [0146], of providing an excellent method for 3D printing of a requested 3D object from a pre-transformed material during the process.
Regarding Independent Claim 12, Grebe et al. disclose a system (an apparatus, Fig 5, [0043]) comprising an additive manufacturing device for irradiating a layer of powder with an energy beam (a radiation source 17, Fig 5, [0043]), a monitoring device (A control unit 20, Fig 5, [0043]), a computer, and software integrated together (a computer on the basis of a design program, [0060]) to adjust irradiation settings in the 
adjacent curved solidification lines (the irradiation lines bounded by the edge16, Fig 4, [0049]), wherein each of the adjacent curved solidification lines is formed in a first pattern that oscillates about an axis (form of a periodic oscillation, Fig 7,  [0050-0051]).
Grebe et al. teach the invention as claimed and as discussed above; except wherein a distance between the adjacent curved solidification lines is varied by controlling a speed at which the adjacent curved solidification lines are formed.
Buller et al. teach a distance between adjacent curved scanning lines is varied (layer number 6 that has a curvature, Fig 17, [0241]) by controlling a speed (a method… the moving can be at a speed… 200-30 millimeters per second, [0079-0080]; the speed of the irradiated energy- along the path, [0240]) at which the adjacent curved solidification lines are formed (see Fig 17).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grebe with Buller’s further teaching of wherein a distance between the adjacent curved solidification lines is varied by controlling a speed at which the adjacent curved solidification lines are formed because Buller teaches, in Para. [0146], of providing an excellent method for 3D printing of a requested 3D object from a pre-transformed material during the process.
Regarding Claims 2 and 15 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose wherein each of the adjacent curved solidification lines formed in the first pattern are sinusoidal (all types of oscillation- sinusoidal, Figs 4 and 7, [0050-0051]).
Regarding Claims 3 and 17 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose Claim 3 wherein the energy beam comprises at least one electron-beam / Claim 17 the system irradiates the powder using at least one electron-beam (a beam of electromagnetic radiation, [0012].  Note: Electromagnetic radiation is the energy emitted by a charged particle such as an electron when it accelerates.).
Regarding Claims 4 and 18 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose wherein energy beam comprises at least one laser (a laser 17, Fig 5, [0069]).
Regarding Claims 5 and 19 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose wherein the adjacent curved solidification lines are formed within a boundary region (irradiation lines bounded by the edge 16 of the area; 31 are formed within a boundary region, Figs 4 and 7, [0049-0051]), wherein the boundary region is at least partially defined by the edge of the object.
Regarding Claims 6 and 20 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose Claim 6 wherein the adjacent curved solidification lines are formed within a boundary region, wherein the boundary region is at least partially defined by a contour 
Regarding Claims 7 and 21 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose wherein the adjacent curved solidification lines are formed within a boundary region (irradiation lines bounded by the edge 16 of the area; 31 are formed within a boundary region, Figs 4 and 7, [0049-0051]), wherein the boundary region is at least partially defined by a linear stripe (the beam of electromagnetic radiation is conducted linearly in one direction, [0048]).
Regarding Claims 9 and 13 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose further comprising: providing/ provides a subsequent layer of powder over the first portion (for layer-by-layer production, Abstract);
Irradiating/ irradiates a second portion of the subsequent layer of powder to form a fused region in the second portion (continuously adding a further layer of the powder material…and repeating the controlled melting until the melt pattern of three dimensional object is formed, [0018]), wherein fused region of the second portion further comprises:

Grebe et al. teach the invention as claimed and as discussed above; except wherein each of the adjacent curved solidification lines is formed in a second pattern that oscillates about an axis, wherein a geometry of the second pattern is different from a geometry of the first pattern.
Buller et al. teach wherein each of adjacent curved solidification lines is formed in a second pattern (see different patterns in each lines of 1712 in Fig 17), wherein a geometry of the second pattern is different from a geometry of the first pattern (see Fig 17).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grebe with Buller’s further teaching of wherein each of the adjacent curved solidification lines is formed in a second pattern that oscillates about an axis (taught by Grebe already), wherein a geometry of the second pattern is different from a geometry of the first pattern because Buller teaches, in Para. [0146], of providing method for 3D printing of a requested 3D object from a pre-transformed material during the process.
Regarding Claim 10, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose wherein forming each of the adjacent curved solidification lines in the second pattern further comprises: scanning the energy beam across the powder along the second pattern (form of a periodic oscillation, Fig 7,  [0050-0051]), wherein the irradiation energy received by the powder is varied as a function of distance from the axis (the beam is moved not only in 
Regarding Claims 11 and 16 respectively, Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above, and Grebe et al. further disclose wherein each of the adjacent curved solidification lines formed in the second pattern are sinusoidal (all types of oscillation- sinusoidal, Figs 4 and 7, [0050-0051]).
Regarding Claim 24 and 26 respectively, Grebe et al. teach the invention as claimed and as discussed above; except wherein the distance between the adjacent curved solidification lines is varied such that a first portion of the adjacent curved solidification lines are spaced a first distance apart at the axis about which the first pattern oscillates (at an axis about which a first repetitive oscillation pattern of 15 oscillates as shown in Fig 4) and a second portion of the adjacent curved solidification lines are spaced a second distance apart at a peak amplitude of the first pattern (at a peak amplitude of the first pattern 15 as shown in Fig 4), wherein the second distance is greater than the first distance.
Buller et al. further teach wherein the distance between the adjacent curved solidification lines is varied (811 in Fig 8 is varied, [0208]; 1 to 6 in Fig 17 is varied, [0241]) such that a first portion of the adjacent curved solidification lines are spaced a first distance apart and a second portion of the adjacent curved solidification lines are spaced a second distance apart, wherein the second distance is greater than the first distance (see 811 in Fig 8 and 1741 in Fig 17).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grebe with Buller’s further teaching of wherein the distance between the adjacent .
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grebe et al. (US 2013/0216836 A1) in view of Buller et al. (US 2017/0165751 A1) as applied to Claim 24 and further in view of Chung et al. (US 2004/0200816 A1).
Regarding Claim 25 Grebe et al. in view of Buller et al. teach the invention as claimed and as discussed above; except further comprising: providing a first amount of energy to the first portion while forming the fused region; and providing a second amount of energy to the second portion while forming the fused region, wherein the second amount of energy is greater than the first amount of energy.
Chung et al. further teach providing a first amount of energy to the first portion while forming the fused region; and providing a second amount of energy to the second portion while forming the fused region, wherein the second amount of energy is greater than the first amount of energy (to adjust the energy power of the laser beam, as well as the laser scanning speed, in different areas of the powder bed to achieve temperature control over the entire powder bed; [0036]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grebe in view of Buller with Chung’s further teaching of providing a first amount of energy to the first portion while forming the fused region; and providing a second .
Response to Arguments
Applicant’s arguments filed 03/01/2021 have been fully considered but they are not persuasive. The same prior art used under the previous Office Action been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “nowhere does Grebe disclose or suggest a computer comprising a processor and a memory, wherein the computer is configured to control the energy source to form a first solidification line along a first repetitive oscillation pattern on a first portion of the layer of powder and to impart a first amount of irradiation energy to a first region of the first repetitive oscillation pattern and a second amount of irradiation energy to a second region of the first repetitive oscillation pattern, wherein the second amount of irradiation energy is greater than the first amount of irradiation energy, as recited in independent claim 22”, and “Additionally, nowhere does Grebe and Buller, taken alone or in combination, disclose or suggest the features recited in claim 23. For example, nowhere does Grebe and Buller, taken alone or in combination, disclose or suggest wherein the computer is further configured to control the energy source to form a second solidification line along a second repetitive oscillation pattern on a second portion of the layer of powder, and wherein the first region corresponds to a first distance between the first and second solidification lines at an axis about which the first repetitive oscillation pattern oscillates ”.
The examiner’s response: Grebe et al. disclose exactly a system for additive manufacturing of components as claimed, fully discloses all the recited limitations of Claims 22 and 23 respectively as set forth in this office action shown above.  With respect to functional limitation directed toward the properties of “wherein the second amount of irradiation energy is greater than the first amount of irradiation energy”, the applicant’s attention is directed to MPEP sections 2112 and 2114; since the prior art disclose all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (see MPEP 2112); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114).  Therefore, the examiner maintains the rejection.  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest MPEP 2173.01(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.571/270-5954  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761